18-51837-rbk Doc#109 Filed 06/18/19 Entered 06/18/19 15:58:49 Main Document Pg 1 of
                                         2




  The relief described hereinbelow is SO ORDERED.

  Signed June 18, 2019.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  IN RE:                                          §         CASE NO.     18-51837-RBK
  COWBOYS FAR WEST, LTD.,                         §
  DEBTOR(S)                                       §         CHAPTER      11

                                          ORDER OF DISMISSAL

          On this day came on to be considered the Motion to Dismiss

  heretofore filed by the Debtor.                  The Court, having considered the

  evidence and argument of counsel, is of the opinion that said

  motion is meritorious and should be granted.                      It is therefore,

          ORDERED, ADJUDGED AND DECREED that the Debtor’s Chapter 11

  case is in all things DISMISSED.                    It is further,

          ORDERED that the Debtor shall pay within ten (10) days of the

  entry of this Order to the United States Trustee Payment Center, at

  P.O. Box 6200-19, Portland, Oregon 97228-6200, the appropriate

  quarterly fees where were due and payable pursuant to 28 U.S.C.

  §1930(a)(6).           The payment must reflect the Debtor’s account number

  DGG\JSW\COWBOYS\2ND-CH-11\DISMISS-ORD
18-51837-rbk Doc#109 Filed 06/18/19 Entered 06/18/19 15:58:49 Main Document Pg 2 of
                                         2


  and transmitted with a “Chapter 11 Quarterly Disbursement and Fee

  Report” available from the United States Trustee.            It is further,

          ORDERED, that the Debtor shall pay within ten (10) days of

  entry of this Order to the United States Bankruptcy Court, any

  noticing fees which are due and payable to from the estate pursuant

  to 28 U.S.C. §1930(b).

                                          ###



  PREPARED & SUBMITTED BY:

  WILLIS & WILKINS, L.L.P.
  JAMES S. WILKINS
  Attorney for Debtor
  711 Navarro Street, Suite 711
  San Antonio, Texas 78205-1711
  Telephone: (210) 271-9212
  Facsimile: (210) 271-9389
  State Bar No. 21486500




  DGG\JSW\COWBOYS\2ND-CH-11\DISMISS-ORD                                        2
